DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-5, 7-11, 13-17, and 19-20 remain pending, and are allowed.
Claims 6, 12, and 18 have been cancelled.
Claims 21-23 have been added, and are allowed.

Response to Arguments
Applicant’s arguments filed on 1/15/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. The independent claim now requires 5 references to provide a prior art rejection, and would not have been obvious to one of ordinary skill in the art.

Examiner’s Amendment

In the Title
The title has been amended to read as follows:
DEVICE, MEDIUM, AND METHOD FOR TAILORED INTERFACE GENERATION BASED ON INTERNET OF THINGS DATA, VENDOR DATA, AND/OR USER PREFERENCES DATA

Allowable Subject Matter
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of the Applicant’s invention.

The most pertinent prior art of record include Cox (US 20140278681 A1), Przechocki (US 20190188797 A1), Kempf (US 20190122178 A1), Zhang (US 20100042287 A1), and PTO-892 Reference U.

Cox discloses a system for monitoring a system and alerting the user of faults. The system includes receiving information of the user’s equipment, a database of faults, and providing information of contractors to request service for the detected fault. The equipment information is used to identify the proper services, as well as user-specified criteria. However, Cox does not disclose a machine learning model to output values associated with a likelihood of malfunction within a time period, performing actions based on the selection of service, including causing an automatic software repair or drone delivery.

Przechocki discloses a system for monitoring sensor data to detect abnormal patterns and asses risk. The system monitors the data to predict when failure will occur and how likely it is to occur. However, Przechocki does not disclose performing actions based on the selection of service, including causing an automatic software repair or drone delivery.

Kempf discloses a system for automated delivery of telepresence devices to job sites which discloses a drone to automatically deliver resources to the job site.

Zhang discloses a system for proactive vehicle system management and maintenance. Information from the sensors are collected to determine health of the systems. Zhang discloses providing software fixes automatically when faults are detected.



The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.J.K./Examiner, Art Unit 3625

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625